Citation Nr: 0915591	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-01 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
sinus disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1953 to 
October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for a 
back condition and service connection for a sinus condition 
on the grounds of no new and material evidence.  

In June 2008 the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing in 
Montgomery, Alabama.  The transcript of that hearing is of 
record.

In a decision dated in May 2003 the Board granted the 
Veteran's request to reopen his claim for service connection 
for a back disorder.  The Board then remanded that appeal, 
along with the issue of whether new and material evidence had 
been submitted to reopen the Veteran's claim for service 
connection for a sinus condition, to the RO for acquisition 
of Social Security disability records, if any.  In 
correspondence dated in November 2008 the Social Security 
Administration advised that the Veteran had never applied for 
Social Security disability benefits.  This matter having been 
resolved, the Veteran's appeals are ready for review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a March 2001 rating decision the RO denied service 
connection for a sinus condition.  That decision was not 
appealed.

2.  In September 2003 the Veteran filed a new claim for 
service connection for a sinus condition.

3.  Evidence compiled since the March 2001 rating decision, 
including the Veteran's hearing testimony and a 2005 VA 
treatment record, is new, but does not raise a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for a sinus condition.  

4.  The record contains no evidence of any complaints, 
diagnosis, or treatment for a back disorder during service 
and for nearly 50 years thereafter; and the Veteran's current 
back disorder is not linked by probative medical evidence to 
service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for a sinus 
condition has not been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

2.  A chronic back disability was not incurred during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence, sinuses

In a rating decision dated in March 2001 the RO denied 
service connection for a sinus condition.  A substantive 
appeal was not filed, and the decision became final.  38 
C.F.R. § 3.104.  Even so, applicable law provides that a 
claim which is the subject of a prior final decision may be 
reopened upon presentation of new and material evidence.  See 
38 C.F.R. § 3.156.

In September 2003 the Veteran filed a new claim for service 
connection for a sinus condition.  That claim was denied by 
the RO in a January 2004 rating decision.  The Veteran has 
appealed.

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Evidence compiled since the March 2001 rating decision 
includes VA treatment records dating from October 2003 to 
September 2008.  This evidence contains a lone complaint in 
September 2005 of an occasional dry cough with "some dark 
sputum and ?blood streaked."  The provider noted that there 
was "no rhinitis or upper airway sxs."  Diagnosis was 
"allerghic rhinitis/URI with bronchitis (non-smoker)."  
Treatment included dispensation of "po abx, sinus meds."  
While new, this evidence is cumulative and redundant of the 
evidence of record at the time of the March 2001 denial, 
which included private treatment records, dating from 1991 to 
2000, showing complaints of chills, fever, runny nose, and 
congestion, with respective diagnoses of upper respiratory 
infection with congestion.  It thus does not constitute new 
and material evidence.

The record also includes the Veteran's June 2008 Board 
hearing testimony.  During his hearing the Veteran testified 
that he was hospitalized for seven days while in-service.  He 
also testified that he was told that he had cold coming out 
of his nose and eyes.  This evidence, which is reflected in 
STRs, is cumulative and redundant of the evidence of record 
at the time of the March 2001 denial, and thus does not 
constitute new and material evidence.  

The Veteran additionally testified that he was given ABC 
pills for treatment of his sinus complaints; however, it is 
unclear whether he was referring to his 2005 treatment from 
VA (which did indeed involve dispensation to the Veteran of 
"po abx, sinus medications" [emphasis added]; or to his 
1953 hospital treatment in service.  Either way, this 
testimony does not raise a reasonable possibility of 
substantiating the Veteran's claim since there is nothing in 
this information which shows a link between service and any 
current sinus disorder.  

In short, the evidence germane to the Veteran's request to 
reopen his claim for service connection for a sinus condition 
includes a singular treatment record in 2005 and the 
Veteran's testimony in 2008; however, as just explained, this 
evidence does not satisfy the requirements of 38 C.F.R. § 
3.156.  New and material evidence having not been found, the 
Veteran's request to reopen his claim for service connection 
for a sinus condition must be denied.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not reflect an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

Service connection, back

In addition to the foregoing, the Veteran seeks service 
connection for a back disorder.  He maintains that he injured 
his back during a 25 to 30 foot slide/fall down a pole while 
in-service.  During his June 2008 Board hearing he testified 
that his job in service consisted of climbing poles.  He 
added that his military occupational specialty was Pole Line 
Construction.  He also testified that he treated himself 
post-service by soaking in warm baths and taking over-the-
counter pain medication.  Private medical records dating from 
1993 and VA medical records dating from October 2003 confirm 
that the Veteran has a current lumbar spine disorder.

Service connection will be granted if it is shown that the 
Veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
some chronic diseases, such as arthritis, may be presumed to 
have been incurred in service if they become manifest to a 
degree of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 
38 C.F.R. §§ 3.307(a),3.309(a).  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case, with all reasonable doubt to be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

The Veteran's DD-214 confirms a military occupational 
specialty of Pole Lineman; however, there is no record in 
service treatment records of a fall, and no medical record 
whatsoever of any complaints, diagnosis, or treatment for a 
back condition during service.  In addition, no 
musculoskeletal abnormalities (include a back or spine 
disorder) were detected during the Veteran's October 1954 
separation examination or reported on the ensuing report.

Private treatment records dated in February 1984 note the 
Veteran's involvement in an "auto accident 10 years ago - 
whiplash."  Private medical records dating from 1993 refer 
to a lumbar spine disorder.  A June 1993 intravenous 
urography report informs of "mild degenerative changes of 
the lumbar spine."  The report of a June 1993 whole body 
bone scan advises of "increased activity involving the 
entire body of L5."  According to the radiologist, "this 
may be related to a compression fracture or neoplastic 
disease."  X-rays done in June 1993 showed "diffuse 
degenerative changes of the posterior facets and hypertrophic 
changes at the L2-3 and L4-3 levels, and magnetic resonance 
imaging testing in June 1993 found disc material bulges 
posteriorly at L2-3, and diminished signals consistent with 
degeneration and dessications at L3-4 and L4-5.  

Private treatment records dated in February 1996 document the 
Veteran's complaints of low back tenderness and show a 
diagnosis of lumbar spine strain.  Treatment records dated in 
July 2002 refer to decreased range of motion and tenderness 
of the lumbar spine.  VA medical records dated in October 
2003 document complaints of "chronic back pain."  

Private treatment record dated in March 2004 advise of 
"longstanding low back symptoms," and show a diagnosis of 
"lumbar spinal stenosis with cauda equine compression, L3-4 
and L4-5.  In March 2004 the Veteran underwent a lumbar 
laminectomy for decompression at L3-4 and L4-5.  Subsequent 
medical records in May 2004 describe "terrible pain in the 
low back" after the Veteran's fall upon his buttocks while 
attempting to seat himself on a commode.  According to VA 
treatment records dated in September 2005 the Veteran 
apparently underwent additional lumbosacral spine surgery in 
June 2004.

VA treatment notes dated in July 2005 document the Veteran as 
reporting that he fell off a telephone pole while in the Army 
and landed on his rear end.  The Veteran further reported 
that the fall was from some 25 to 30 feet in the air, and 
maintained that his "back pain started shortly after this 
accident."  

In a February 2006 letter a private physician stated as 
follows:

"He states that his back has been 
hurting him for many years and this 
probably dates back to his war days.  
Because he is a Veteran we believe that 
and since he has had back injuries in the 
past and he has back pain at the current 
time there could be an association."  


Analysis

Preliminarily, the Board notes that the Veteran's account of 
a fall down a pole during service is consistent with the 
circumstances of his service (see 38 C.F.R. § 3.303(a)), and 
thus finds his recollection of an incident during service to 
be credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, while the Veteran has presented credible lay 
evidence of a fall during service, there is no evidence of 
any chronic back pain during active service or within the 
year thereafter.  Indeed, STRs contain no evidence whatsoever 
of any complaints, diagnosis, or treatment for back pain.  
There is also no evidence of arthritis to any degree within 
the first year following service; and no competent medical 
evidence that links a current back or knee disorder to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)(While the Veteran is competent to report as to his in-
service experiences and symptoms, where, as here, the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion).  In fact, the earliest medical evidence of a back 
disorder derives from private treatment records dated in 
1993, and the Board notes 1984 private treatment evidence of 
a prior motor vehicle accident some 9 years earlier and 
approximately 20 years after service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000)(a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim).  In this case, the post-service medical evidence of a 
back condition first documented nearly 50 years after 
service, with no indication of an association to service, is 
found to provide significant evidence against his claim.  
Accordingly, the probative evidence against the claim 
outweighs the Veteran's assertions of a relationship between 
his current back disorder and service.  See Owens v. Brown, 7 
Vet. App. 429 (1995) (it is the Board's fundamental 
responsibility to evaluate the probative value of all medical 
and lay evidence).  Service connection for a back disorder 
must therefore be denied.

Reasonable doubt has been considered in this matter; however, 
the just described probative medical and lay evidence against 
the claim outweighs the Veteran's current allegations of a 
nexus between a current back disorder and active military 
service.  38 C.F.R. § 3.102.  In that regard the Board notes 
that in a brief letter dated in February 2006 a private 
physician indicated that there "could be" an association 
between the Veteran's current complaints and service.  
However, the Court has long held that statements, as in this 
case, that are favorable to a Veteran's claim that do little 
more than suggest a possibility are too speculative to 
establish the required nexus for service connection.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Inasmuch as 
this opinion simply suggests a possibility of a link between 
a current back disorder and service, it is too speculative to 
raise a reasonable doubt which would provide a basis for 
allowing the Veteran's claim.  Owens, 7 Vet. App. 429.  

The Board also notes that in McLendon v. Nicholson the Court 
held that the Secretary must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, 
which requires that the evidence of record "indicate" that 
the claimed disability or symptoms "may be" associated with 
the established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  

In this case the record contains no medical evidence of back 
pain during active military service or for nearly 50 years 
thereafter, and no probative medical evidence which suggests 
that a current back disorder was incurred during active 
military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing circumstances when a VA examination is 
required).  As the evidence provides no basis to grant the 
Veteran's claim, and indeed provides evidence against the 
claim, the Board finds no basis for a VA examination to be 
obtained.  Id.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  Notice which informs the claimant of how 
VA determines disability ratings and effective dates should 
also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)

During the pendency of this appeal the Court issued a 
decision in which it held, in part, that VA's duty to notify 
a claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.  

In letters dated in November 2003 and March 2009 the Veteran 
was advised of the information and evidence necessary to 
substantiate his claims for service connection, and of the 
information and evidence necessary to reopen his previously 
denied claim for service connection for a sinus condition.  
He was advised of the evidence that VA would seek to provide 
and of the information and evidence that he was expected to 
provide.  In the 2009 letter he was also advised of how VA 
establishes disability ratings and effective dates.  Although 
the 2009 letter was issued after the rating decision, since 
service connection is being denied, no disability rating or 
effective date will be assigned, so there is no possibility 
of any prejudice to the Veteran.  

Regarding the duty to assist, STRs, VA, and private records 
have been obtained and associated with the claims file.  The 
Veteran also testified before the undersigned Acting Veterans 
Law Judge regarding his claims for service connection.  The 
Board is thus satisfied that VA has sufficiently discharged 
its duty in this matter.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a sinus condition.  The 
petition to reopen that claim is denied.

Service connection for a back condition is denied.




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


